On the court’s motion the decision of this appeal handed down December 16, 1946 (ante, p. 891), is amended to read as follows: In an action to set aside, as fraudulent, designations of beneficiaries of the proceeds of a policy of life insurance, order denying defendant’s motion to dismiss the amended complaint and granting in part defendant’s motion to strike out several paragraphs of said complaint as irrelevant, etc., affirmed, without costs. No opinion. Lewis, P. J., Hagarty, Carswell, Adel and Nolan, JJ., concur.